[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 23, 1995, the Defendant moved, pursuant to Practice Book § 212 and § 213 to transfer this matter to the Superior Court within and for the Judicial District of New Haven at Meriden. The record does not reflect any opposition by the Plaintiff.
The Defendant is a non-resident. The Plaintiff resides in Hamden, CT., in the Judicial District of new Haven. C.G.S.51-344(7). If either the Plaintiff or Defendant are residents, civil process shall be made returnable to the judicial district where either the Plaintiff or Defendant resides. C.G.S. 51-345(3).
Therefore, this matter properly belongs in the Judicial District of New Haven, where the Plaintiff resides.
In addition, the Defendant is a party in another suit arising out of the same accident. The other suit is pending in the Superior Court in Meriden, and the Defendant intends to move to consolidate the two actions. Convenience of the parties and the courts is best served by a transfer of this matter to the Superior Court within and for the Judicial District of New Haven at Meriden.
D'ANDREA, J.